Citation Nr: 1107816	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In characterizing the issues on appeal, the Board recognizes that 
when a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light 
of this holding, and the fact that the Veteran has been diagnosed 
with hearing loss, tinnitus, and Meniere's syndrome, the issues 
on the title page have been recharacterized, as listed above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Regarding the Veteran's claims, the Board notes that the Veteran 
has current diagnoses of tinnitus, hearing loss, and Meniere's 
syndrome.  Specifically, private treatment records from March and 
August 2002 detail treatment for the aforementioned disorders.

A VA examination was administered in February 2008.  However, the 
examiner made no remarks concerning the Veteran's diagnosed 
Meniere's syndrome.  No prior records appear to have been 
reviewed.  The examiner commented that no claims folder was 
available for review, so based on the "very limited information 
available," he would have to rely purely on speculation to offer 
an opinion regarding the Veteran's hearing loss and tinnitus.

Given the lack of records available to the February 2008 VA 
examiner and the absence of remarks concerning the documented 
Meniere's syndrome, the Board believes that a more detailed 
examination, rationale, and opinion is required.  Therefore, the 
Board finds that the evidence currently of record is insufficient 
to resolve the claims for service connection and that further 
medical examination and opinion in connection with this claim are 
warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for the disabilities on appeal.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be afforded (an) 
appropriate examination(s) in order to 
determine whether he has a hearing loss 
disability, tinnitus, or Meniere's syndrome, 
and if so, the etiology of the disabilities. 
A comprehensive history of the claimed 
conditions should be obtained.

The examiner should review the claims folder 
and provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current hearing 
loss disability had its onset in service, or 
is otherwise the result of a disease or 
injury in service (including noise 
exposure and/or submarine training).

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that current 
tinnitus had its onset in service, or is 
otherwise the result of a disease or injury 
in service (including noise exposure 
and/or submarine training).  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that current 
Meniere's syndrome had its onset in service, 
or is otherwise the result of a disease or 
injury in service (including noise 
exposure and/or submarine training).

The examiner should provide a rationale for 
all opinions. 

3.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

